Citation Nr: 1628905	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  10-29 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder, anxiety disorder not otherwise specified (NOS), a sleep disorder, and bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1982.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Board has reviewed the contents of the Veteran's electronic Virtual VA and Veterans Benefit Management System (VBMS) claims files.

The Veteran testified at a June 2012 videoconference hearing before the undersigned.  A transcript of those proceedings is associated with the Veteran's VBMS record.

The Board remanded this matter in November 2012 and February 2014.  The matter has been returned to the Board for further appellate consideration.

By way of a December 2014 rating decision, the RO determined that new and material evidence had not been submitted to reopen previously denied claims for right and left hip injuries.  The Veteran thereafter filed a notice of disagreement (NOD) with respect to that decision, which the RO acknowledged by way of a May 2015 letter. As the RO has acknowledged receipt of the NOD and the record indicates that further action is pending at the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized. As VACOLS reflects that the NOD has been recognized and that additional action is pending, Manlincon is not applicable in this case. Therefore, that claim remains under the jurisdiction of the RO at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim was previously remanded by the Board in November 2012 and February 2014 for further development.  As will be further discussed below, the Board finds that the agency of original jurisdiction (AOJ) did not substantially comply with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Consequently, the Board regrettably must again remand this case.

Specifically, in November 2012, the Board noted that while the RO initially characterized the Veteran's appeal as a claim for service connection for PTSD, a claim for one psychiatric condition is considered to be a claim for all psychiatric conditions.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the Board expanded the issue to service connection for an acquired psychiatric disorder, to include PTSD, bipolar disorder, major depressive disorder, a sleep disorder and anxiety disorder.

In line with expanding the issue on appeal, the Board remanded the claim for a new examination.  The Veteran was provided with a VA examination in December 2012.  In February 2014, the Board again remanded the claim, finding that the new examination did not address other claimed psychiatric disabilities, and finding that it did not adequately address the Veteran's personnel records or testimony provided by her husband.  The directive stated, in part, as follows:

"Is it at least as likely as not (a fifty percent probability or greater) that acquired psychiatric disorders, including major depressive disorder, anxiety disorder, bipolar disorder, and a sleep disorder began in or are related to the Veteran's active duty service?"

The Veteran was provided with a new VA examination in April 2014.  The examiner diagnosed the Veteran with PTSD and unspecified depressive disorder, but did not address the Veteran's previously diagnosed anxiety disorder, bipolar disorder, and sleep disorder.  Further, the examiner did not provide an opinion as to whether the diagnosed depressive disorder was at least as likely as not related to service.  As such a remand is necessary for another VA examination addressing the other claimed psychiatric disabilities.  See Stegall, 11 Vet. App. 268.

Further, once VA provides an examination, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The April 2014 examiner initially indicated that the Veteran's PTSD was at least as likely as not related to her military sexual trauma (MST), and further indicated that the MST was the Veteran's stressor that satisfied criterion A for the diagnosed PTSD.  However, the examiner then indicated that she could not state whether current PTSD symptoms were related to in-service MST without resorting to speculation.  

Since the April 2014 VA examination, the Veteran has provided additional lay statements from her brother and her friend concerning her change in behavior after service.  As such, the Board finds that it is necessary to remand for another opinion so that these facts can be taken into account when determining whether the Veteran's PTSD is due to MST.

The record also contains evidence that relevant Social Security Administration (SSA) records may also exist.  The claims file contains a March 2016 mental impairment report from SSA.  A remand is needed to attempt to obtain any additional, relevant SSA records.

Finally, it does not appear that the Veteran has received a VCAA notice that complies with 38 C.F.R. 3.304(f)(5) regarding the evidence needed to substantiate a PTSD claim based on in-service personal assault.  On remand, one should be provided.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran VCAA notice in connection with her claim for service connection for PTSD based on in-service personal assault.  The letter should (1) inform her of the information and evidence that is necessary to substantiate the PTSD claim based on personal assault; (2) inform her about the information and evidence that VA will seek to provide; and (3) inform her about the information and evidence that she is expected to provide.

Specifically, this letter should be compliant with 38 C.F.R. § 3.304(f), advising the Veteran of specific examples of alternative forms of evidence to corroborate her account of an in-service assault and that behavioral changes may constitute credible supporting evidence of the stressor. 

She should thereafter be provided the opportunity to furnish this type of evidence and/or to advise VA of potential sources of such evidence.

2.  Obtain any outstanding VA treatment records since March 2014.

3.  Request from SSA, copies of documents, including medical records and any decisions, issued in connection with her claim for benefits.

4.  Schedule the Veteran for another VA examination with a clinician who has not yet examined her to address her claim for service connection for acquired psychiatric disorders, including PTSD.  The claims file must be made available and reviewed by the reviewer.  A note that it was reviewed should be included in the opinion. 

After reviewing the claims file, the clinician should answer the following question:

Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's PTSD is related to service, to include as due to military sexual trauma?

A detailed rationale supporting the clinician's opinion should be provided.  In formulating the opinion, and determining whether the evidence indicates that a personal assault occurred, attention is invited to a September 1980 personnel record indicating below average performance in the period after the reported sexual assault, as well as the June 2012 testimony by the Veteran's husband and the September 2015 lay statements concerning behavior and mood changes during the same period.

Regarding psychiatric disorders, other than PTSD, after reviewing the claims file and examining the Veteran, the clinician should answer the following question:

Is it at least as likely as not (a fifty percent probability or greater) that acquired psychiatric disorders, including major depressive disorder, psychosis, panic disorder, anxiety disorder, bipolar disorder, and a sleep disorder began in or are related to the Veteran's active duty service?  If the examiner does not diagnose the above disorders which have been diagnosed by VA providers during the pendency of this claim, the examiner should reconcile the diagnosis(es) found on examination with the diagnoses of record.

The clinician is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the clinician's expert opinion, it is as medically sound to find in favor of the proposition as to find against it.

If the clinician feels that a requested opinion cannot be rendered without resorting to speculation, the clinician must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the clinician (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, she and her representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last supplemental statement of the case.  The Veteran and her representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




